Citation Nr: 0926148	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-39 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for degenerative disc disease of the cervical 
spine prior to November 26, 2008.  

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated as 20 
percent disabling.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with thoracic spondylosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to May 1976 
and from October 1984 through November 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

In that determination, the RO granted service connection for 
degenerative disc disease of the cervical spine and 
degenerative disc disease of the lumbar spine with thoracic 
spondylosis and assigned noncompensable disability 
evaluations for each disorder.  In an October 2006 rating 
determination, the RO increased the Veteran's disability 
evaluation from noncompensable to 20 percent disabling for 
his degenerative disc disease the lumbar spine and assigned 
an effective date that corresponded to the date of the 
original grant of service connection.  

In a February 2009 rating determination, the RO increased the 
Veteran's degenerative disc disease of the cervical spine 
evaluation from noncompensable to 20 percent disabling and 
assigned an effective date of November 26, 2008.  

As a result of the RO's actions, the Board has listed the 
issues as such on the title page of this decision.  

The Veteran appeared at a Travel Board hearing at the RO in 
April 2009.  A transcript of the hearing is of record.  




FINDINGS OF FACT

1.  At his April 2009 hearing, the Veteran withdrew the 
appeal with regard to the assigned evaluations for his 
service-connected cervical spine degenerative disc disease.  

2.  The Veteran's degenerative disc disease of the lumbar 
spine with thoracic spondylosis has not been manifested by 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
at any time; incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during any 12 
month period throughout the course of the appeal have not 
been shown; neurological impairment resulting from the low 
back disorder has also not been demonstrated throughout the 
appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal, as it relates 
to the evaluations for the cervical spine degenerative disc 
disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine with 
thoracic spondylosis have not been met at any time.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5235 
to 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Cervical Spine Degenerative Disc Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204. 
The Veteran, through testimony at the April 2009 hearing, 
withdrew the appeal as to the issues of evaluations for the 
cervical spine degenerative disc disease.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to these issues.

Lumbar Spine

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2008).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months................................... 
.......................10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating for Formula and Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

At the time of an October 2005 VA examination, the Veteran 
was noted to be suffering from lumbar stenosis which had 
existed since 1992.  He reported having had back pain for the 
past eight years.  The pain was constant and localized.  The 
Veteran indicated that the pain level was 10/10.  It was 
elicited by physical activity and relieved by medication.  
The Veteran could function with the pain.  His condition did 
not cause incapacitation.  There was no functional impairment 
due to the low back problems.  The condition had not resulted 
in any lost time from work.  

Physical examination revealed no complaints of radiation pain 
on movement.  Muscle spasm was absent.  There was no 
tenderness present.  Straight leg raising was negative on the 
right and left.  There was no ankylosis of the spine.  Range 
of motion revealed forward flexion to 90 degrees, extension 
to 30 degrees, right and left lateral flexion to 30 degrees, 
and right and left rotation to 30 degrees.  Joint function 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination, after repetitive use.  There 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  Gross examination of 
all other joints and of the muscle was within normal limits.  
X-rays revealed mild degenerative disc disease at the L3-4 
level.  

The examiner rendered a diagnosis of degenerative disc 
disease at L3-4.  The effect of the condition on the 
Veteran's usual occupation was reported as none as was the 
effect on the daily activities.

In his February 2006 notice of disagreement, the Veteran 
indicated that he never told the examiner he was pain free.  
He stated that despite having full range of motion, he was in 
constant pain which required daily medication.  He noted that 
the pain was such that he could never do work that required 
prolonged sitting or standing of more than 5 minutes.  

In a June 2006 report, the Veteran's private physician, A. 
Jalali, M.D., indicated that the Veteran reported having pain 
across the low back, right greater than the left side, at or 
just above the belt line without any pain into the lower 
extremities.  The pain was constant and ranged from 2-9/10, 
becoming worse with standing, walking, and sitting.  Lying 
down for the short term was a better position but the pain 
increased with long-term lying down.  There was no 
numbness/tingling or weakness in the lower extremities.  He 
reported some nighttime pain but there was no bowel or 
bladder incontinence and no pain with coughing or sneezing.  
With regard to functional activity, the Veteran could walk at 
most for 10-15 minutes before having to sit down from the 
pain.  He had a five minute standing limit before having to 
move or sit down and he had increased pain with prolonged 
sitting.

Physical examination revealed that the Veteran was in no 
acute distress.  Range of motion testing revealed 45 degrees 
of flexion, 15 degrees of extension, and 20 degrees of 
rotation, bilaterally.  The pain was mostly produced with 
forward flexion.  Straight leg raise was negative.  Anterior 
stretch test was also negative.  Sacroiliac joint motion was 
painless.  Strength was 5/5 in the bilateral extremities.  
Sensation was intact to fine touch in bilateral lower 
extremity dermatomes.  Deep tendon reflexes were 2 at the 
patella and right ankle and 0 at the left ankle.  The toes 
were downgoing, bilaterally.  

It was the examiner's impression that the Veteran had axial 
low back pain secondary to severe/advanced degenerative disc 
disease at the L3-4 level, with coexistent lumbar facet 
hypertrophic changes also potentially playing a part in the 
axial pain.  He also noted that the severity of the 
degenerative disc disease would be expected to limit an 
individual's ability to perform tasks that involved sitting, 
standing, or possibly walking, especially for a prolonged 
period of time.  Dr. Jalali also noted that the Veteran had 
severe right lateral recess stenosis as opposed to severe 
degenerative changes at the L3-4 level.  He also had moderate 
to severe central canal and neuroforaminal stenosis at this 
level.  However, the Veteran demonstrated no radicular or 
neurogenic claudication symptoms or signs clinically.  

The Veteran was afforded an additional VA examination in 
November 2008.  At the time of the examination, the Veteran 
reported having stiffness in the lumbar spine.  He had no 
numbness and no loss of bladder or bowel control.  The pain 
in his low back was constant.  It was localized and aching in 
nature.  The worst pain level was 8-9/10.  The pain was 
elicited by physical activity.  It was relieved by Naproxen.  
He could function with medication.  Treatment was a home 
exercise program.  The condition had not resulted in any 
incapacitation.  The Veteran reported having the following 
functional impairments:  wiping his butt, twisting and being 
unable to stand for a prolonged period, and lifting heavy 
objects.  

Physical examination revealed that the Veteran's gait was 
antalgic and his posture was guarded.  He did not require any 
assistive devices for ambulation.  Examination of the 
thoracolumbar spine revealed no evidence of radiating pain on 
movement.  Right lumbar muscle spasm was present.  No 
tenderness was noted.  Straight leg raising was negative on 
the left and right.  There was no ankylosis of the lumbar 
spine.  Range of motion testing revealed forward flexion to 
60 degrees and extension to 15 degrees.  Right lateral 
flexion was to 15 degrees while left lateral flexion was to 
30 degrees.  Right rotation was to 20 degrees while left 
rotation was to 30 degrees.  The joint function of the spine 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  
Inspection of the spine revealed normal head position with 
symmetry in appearance.  There was symmetry of spinal motion 
with normal curves of the spine.  There were no signs of 
lumbar intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  

At the time of his April 2009 hearing, the Veteran testified 
that he was not seeking any therapy for his low back 
problems.  He reported taking Naproxen on a daily basis.  He 
stated that his back pain did not cause radiating pains down 
his legs.  The Veteran indicated that the pain he had in the 
morning ranged anywhere from 7-10/10 depending on the 
previous day's activity.  He noted that he had limitation of 
motion in all directions but mostly with forward bending.  
Repeating motion work from the day before also caused his 
motion to decrease.  The Veteran did not wear a brace and he 
did not have any muscle cramping.  Weather did not affect his 
back.  He could only comfortably walk for less than a block.  
The Veteran noted that he had been confined to bed rest but 
not in the past year.  The previous incapacitation had lasted 
a few days.  He noted that he now had to ride in a cart when 
playing golf and that the pain in his back lasted over a 
week.  The Veteran stated that his back condition was about 
the same as it was at the time of the November 2008 VA 
examination.  He noted that prolonged sitting or standing 
caused the back pain.  The Veteran testified that he had 
previously been an avid racquetball player but stated that he 
could not play anymore because of the pain.  He noted that he 
had low back pain in the morning.  The Veteran indicated that 
he had not been hospitalized for his back.  He further stated 
that his back condition had not affected his work as he only 
worked on a part-time basis.  He did note that if he worked 
on a full-time basis it would affect his work.  He opined 
that his low back had definitively been a factor in his 
employability, especially with regard to employment that 
would require prolonged sitting or standing.  

The evidence above demonstrates that the Veteran was able to 
flex his spine to no less than 45 degrees, even with 
consideration of pain at the time of each VA examination and 
at the time of the June 2006 examination conducted by Dr. 
Jalali.  There has also been no evidence of incapacitating 
episodes totaling 4 weeks over any 12 month period throughout 
the course of the appeal.  The Veteran testified as to not 
having had any incapacitating episodes in the recent past at 
the time of his April 2009 hearing.  There were also no 
incapacitating episodes reported at the time of either 
examination.  As such, an increased evaluation would not be 
warranted.

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The Veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the Veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

With regard to neurological impairment, the Board notes that 
the Veteran has testified that he does not experience any 
tingling or numbness in his lower extremities.  Moreover, 
neither the VA examiners nor Dr. Jalali have found any 
neurological impairment resulting from the Veteran's service-
connected low back disorder.  Thus, a separate evaluation is 
not warranted for any neurological impairment.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's lumbar spine disorder is contemplated in the 
rating schedule.  The disability has not required any recent 
periods of hospitalization.  While the Veteran has indicated 
that it is his belief that his employability was hindered by 
his low back disorder, he still maintains employment, albeit 
on a part time basis.  No other exceptional factors have been 
reported.

As such, the criteria for referral of the case for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  


The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available treatment records have been 
obtained.  No other relevant records have been identified.

The Veteran was afforded several VA examinations.  Based upon 
the foregoing, no further action is necessary to assist the 
veteran in substantiating the claim.


ORDER

The appeal, as to the issues of the assigned evaluations for 
the cervical spine degenerative disc disease, is dismissed.

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine with thoracic spondylosis at any 
time is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


